DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 08/23/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 5-8, 10-11, 14-17, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maya (US Pub. No. 2019/0172305 A1) in view of Jaffe et al. (US Pub. No. 2011/0201403 A1 hereinafter referred to as Jaffe).
As per claims 1 and 10, Maya teaches a gaming system and method (abstract and Fig. 4A) comprising: a gaming machine (Fig. 4A) primarily dedicated to playing at least one casino wagering game, the gaming machine including an electronic display device and one or more electronic input devices, the electronic display device configured to display an active array of symbol positions (Fig. 4A and paragraphs [0159]-[0160]); and game-logic circuitry (paragraph [0167]) configured to perform the operations of: detecting, via at least one of the one or more electronic input devices, a physical item associated with a monetary value that establishes a credit balance (paragraph [0167] and claim 7); initiating the casino wagering game in response to an input indicative of a wager drawn from the credit balance (paragraph [0170]); spinning and stopping symbol-bearing reels through one or more spins to place special symbols borne by the stopped reels in the active array (Figs. 2A-2G and paragraphs [0020]-[0024] the reels are spun during the play of the game with the system detecting if a triggering symbol (see T symbol) is generated in order to determine if the number of symbol positions are to be increased); in response to a first predetermined number of the special symbols appearing in the active array over the one or more spins, expanding the active array to include additional symbol positions and repeating the spinning and stopping operation with the expanded active array for one or more additional spins (Figs. 2A-2G and paragraphs [0020]-[0027] if a triggering symbol is detected the array is increased, see additional reels added, and the reels are spun to generate new symbols), wherein none of the special symbols that appear in the active array are carried over to the expanded active array (paragraph [0025] teaches the mirroring being temporary before the spinning and may use different 

As per claims 5 and 14, Maya teaches a gaming system and method wherein the symbol positions of the active array are arranged in rows and columns, each column being associated with a respective one of the symbol- bearing reels (Figs. 2A-2G see reels).
As per claims 6 and 15, Maya teaches a gaming system and method wherein none of the special symbols that appear in the active array are held in place from one spin to the next (Figs. 2A-2G new spin to generate new symbols so no symbols are held).
As per claims 7, 16, and 22, Maya teaches a gaming system and method wherein the expanding operation includes adding a row to the active array (Figs. 2A-2G new rows are added by adding new reels).
As per claims 8, 17, and 23, Maya teaches a gaming system and method wherein the game-logic circuitry is further configured to perform the operation of: in response to a second predetermined number of the special symbols appearing in the expanded active array over the one or more additional spins, further expanding the expanded active array to include further additional symbol positions and repeating the spinning and stopping operation with the further expanded active array (Figs. 2A-2G and paragraphs [0020]-[0027] if a triggering symbol is detected the array is increased, see additional reels added, and the reels are spun to generate new symbols), wherein none of the special symbols that appear in the expanded active array are carried over to the further expanded active array (paragraph [0025] teaches the mirroring being temporary before the spinning and may use different symbols instead of the primary.  Specifically the illustrated image is for display and the symbols are generated 
As per claim 19, Maya teaches a method of operating a gaming machine (abstract and Fig. 4A), the gaming machine primarily dedicated to playing at least one casino wagering game, the gaming machine including an electronic display device and one or more electronic input devices (Fig. 4A and paragraphs [0159]-[0160]), the method comprising the operations of: detecting, via at least one of the one or more electronic input devices, a physical item associated with a monetary value that establishes a credit balance (paragraph [0167] and claim 7); initiating the casino wagering game in response to an input indicative of a wager drawn from the credit balance (paragraph [0170]); displaying, on the electronic display device, an active array of symbol positions (Figs. 2A-2B); randomly generating special symbols to place in the active array (paragraph [0003]); in response to a first predetermined number of the special symbols appearing in the active array, expanding the active array to include additional symbol positions and repeating the generating operation with the expanded active array (Figs. 2A-2G and paragraphs [0020]-[0027] if a triggering symbol is detected the array is increased, see additional reels added, and the reels are spun to generate new symbols), wherein none of the special symbols that appear in the active array are carried over to the expanded active array (paragraph [0025] teaches the mirroring being temporary before the spinning and may use different symbols instead of the primary.  Specifically the illustrated image is for display and the symbols are generated randomly for the outcome with the prior art teaching even the mirroring step may be excluded with different symbols used; providing an award based on the special symbols (paragraph [0027] outcome is determined and award is provided including for newly added positions based on triggering symbol); and receiving, via at least one of the one or more electronic input devices, a cashout input that initiates a payout from the credit balance (paragraph [0163]).
.
Claims 4 and 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Maya (US Pub. No. 2019/0172305 A1) and Jaffe et al. (US Pub. No. 2011/0201403 A1 hereinafter referred to as Jaffe) in view of Falciglia (US Pub. No. 2007/0232379 A1).
As per claims 4 and 13, Maya does not teach a system or method wherein the one or more spins include up to a maximum predetermined number of spins greater than one, wherein each spin decrements a spin counter from the maximum number, and wherein the spin counter resets to the maximum number in response to the first predetermined number of the special symbols appearing in the active array over the up to the maximum number of spins.  However, Maya teaches a free spin game .
Claims 9, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maya (US Pub. No. 2019/0172305 A1) and Jaffe et al. (US Pub. No. 2011/0201403 A1 hereinafter referred to as Jaffe) in view of Bryant et al. (US Pub. No. 2004/0038736 A1 hereinafter referred to as Bryant).
	As per claims 9, 18, and 24, Maya does not teach a system or method wherein the first predetermined number is different from the second predetermined number.  However, Bryant teaches a gaming system (abstract) comprising a triggering event wherein a certain number of predetermined symbols are required to trigger an event (claim 41) wherein subsequent triggering events require a different number (claim 42).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of May with Jaffe and Bryant, since by reducing or increasing the number required to cause additional triggering events the game developer is able to modify the odds either to make the event more likely or less likely depending on whether the player should perceive subsequent activations as rare or as part of the event meaning an event has a perceived high payout.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically applicant has amended the claims to include language from claim 3 and additional language regarding second predetermined number not being reached for a jackpot award feature.  Therefore this presents a previously non-examined feature which better reads on the jackpot award ladder of Jaffe which is now relied upon.  Therefore the claims are rejected under the new combination to address applicant’s newly presented limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas (US Pub. No. 2007/0202943 A1) teaches a wagering game machine wherein certain symbol combinations modify the value of the jackpot award.
Olive (US Pub. No. 2007/0117607 A1) teaches a slot game comprising a jackpot award wherein separate jackpot awards are earned via separate occurrence of special symbols up to a predetermined number during a plurality of spins.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/28/2021